Citation Nr: 0022853	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for a back disability, 
other than residuals of a pilonidal cyst excision.

2.  Entitlement to service connection for a lung disability 
claimed as a result of exposure to asbestos in service.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1954 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back disability other than residuals of a 
pilonidal cyst excision; and a September 1996 rating decision 
which denied service connection for a lung condition claimed 
as a result of exposure to asbestos in service.  

In March 1998 and April 2000, the case was remanded to the RO 
for further development.  However, further development is 
necessary on the issue of entitlement to service connection 
for a lung condition claimed as a result of exposure to 
asbestos in service.  Therefore, that issue will be addressed 
in the Remand portion of this decision.  

During the course of the veteran's appeal, he was scheduled 
for various personal hearings; however, he failed to report.  
In July 1997, he testified at a personal hearing before the 
undersigned Member of the Board on the issue of entitlement 
to service connection for a lung condition claimed as a 
result of exposure to asbestos in service.  He was offered 
another hearing on the issue of entitlement to service 
connection for a back disability other than residuals of a 
pilonidal cyst excision, and he initially accepted that 
offer.  In June 1999, he was scheduled to appear at a 
personal hearing before a traveling Member of the Board at 
the RO.  Shortly before the hearing, he related that he would 
be unable to attend the hearing due to a transportation 
problem.  He requested that he be scheduled for a 
videoconference hearing before a Member of the Board.  He was 
scheduled for a videoconference hearing in February 2000, and 
in December 1999 confirmed that he would attend that hearing.  
However, he subsequently canceled the hearing.  In April 
2000, he reported that he still wished to appear before a 
member of the Board at the RO.  In June 2000, he was informed 
by the RO that there was a large backlog of cases pending for 
a hearing date.  In June 2000, he responded that he wished to 
cancel his request for this hearing and wanted his case to be 
referred to the Board as soon as possible.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has established service connection for 
residuals of a pilonidal cyst excision.  

3.  The veteran has not submitted competent medical evidence 
relating his degenerative joint disease of the back to an 
incident in service, or that it is causally related to the 
service-connected residuals of a pilonidal cyst excision; the 
claim is not plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a back disability, other than 
residuals of a pilonidal cyst incision.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran served on 
the USS Valley Forge.  Chest X-rays, taken in March 1955, 
July 1956, April 1957, and March 1958, were reported to be 
negative.  

The veteran was seen in August 1958 for complaints of a cyst 
on his spine.  Physical examination revealed a small drainage 
tract at the base of the spine.  It was not inflamed.  The 
cyst was excised and the wound was closed.  It was noted that 
recovery was uneventful.  The last dressing showed that the 
incision was almost completely healed.  Upon separation 
examination in September 1958, no clinical abnormalities of 
the back were reported.  

VA records, dated from March 1993 to August 1996, indicate 
that the veteran was seen for various complaints, but was 
predominantly seen at the Mental Health Clinic for therapy 
related to his anxiety and depression.  He reported chronic 
low back pain and degenerative joint disease in several 
joints.  His Axis III diagnoses included chronic low back 
pain syndrome and a history of chronic obstructive pulmonary 
disease.  It was noted that he was a heavy smoker.  In July 
1993, he was seen for a consultation.  He complained of pain 
in his right shoulder and lumbosacral and coccyx area for the 
past five years.  The pain had progressively gotten worse.  
Clinical evaluation revealed a well-healed pilonidal surgical 
scar with no evidence of any recurrent cysts or sinuses.  
There was tenderness over L3, L5-S1 and the coccyx.  The 
impression was degenerative joint disease of the lumbosacral 
spine.  

At a VA general medical examination in August 1994, the 
veteran gave a history of excision of a pilonidal cyst in 
service; controlled, chronic alcoholism; depression; anxiety 
tension state; duodenal ulcer; torn cartilage in the right 
shoulder; chronic bronchitis; and degenerative joint disease 
of the right shoulder.  At present, he complained of an 
inability to work due to physical and mental problems.  He 
reported back, right shoulder, and left elbow pain.  Clinical 
evaluation revealed a six centimeter scar at the base of the 
sacrum.  Range of motion of the lumbosacral spine showed 
limited flexion and extension with tenderness on deep 
pressure.  X-rays of the lumbosacral spine showed muscle 
spasms, and diffuse osteoporosis most likely due to aging.  
Mild degenerative changes were seen with tiny marginal 
spurring.  There was spondylosis of L5 with first degree 
spondylolisthesis of L5 to S1.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with 
osteoporosis.  
In an April 1996 decision, the Social Security Administration 
granted the veteran's claim for disability benefits.  At an 
October 1995 examination conducted in conjunction with his 
claim, the veteran presented with chief complaints of 
shortness of breath, and right shoulder and back pain.  He 
reported a 40 year history of low back pain which had gotten 
progressively worse.  He experienced the pain daily; it began 
in the late morning and radiated down to his lower 
extremities.  Bending, stooping, lifting, prolonged, sitting, 
standing, or ambulation made the pain worse.  The pain was 
relieved with medication and a heating pad.  He wore a back 
brace.  Clinical evaluation revealed tenderness and muscle 
spasms in the lumbosacral spine over the L4-L5 disc space as 
well as the mid-sacral area.  Range of motion of the 
lumbosacral spine was flexion to 80 degrees and lateral 
flexion to 20 degrees.  Straight leg raising was to 70 
degrees on the right and to 90 degrees on the left.  The 
impression was chronic low back pain with no antecedent 
injury.  The examiner stated that in considering the 
veteran's age and history of manual labor, he surmised that 
he had degenerative changes in the back.  

In a March 1998 rating decision, the RO granted service 
connection for residuals of a pilonidal cyst excision, and 
assigned a noncompensable rating, effective March 24, 1993.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Where a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West l991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

To establish a showing of chronic disease in service for 
purposes of establishing service connection, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Service medical records show that the veteran had a pilonidal 
cyst removed from the base of his spine.  He recovered and no 
residual disability was noted upon separation examination.  
Current medical evidence indicates that the veteran has 
complained of back pain in the lumbosacral region since 1993, 
and he was eventually diagnosed with degenerative joint 
disease and osteoporosis.  However, these records do not show 
that his degenerative joint disease was causally related to 
his military service, including the excision of the pilonidal 
cyst in service; and it was not diagnosed within one year of 
his discharge from service.  Therefore, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim of service connection for a 
back disability other than residuals of a pilonidal cyst 
excision, as imposed by 38 U.S.C.A. § 5107(a).  Accordingly, 
the claim must be denied.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion, we note that the record does not indicate that he 
has any professional medical expertise.  See King, supra.  
Therefore, his assertions of medical causation, sincere 
though they may be, are not probative, because lay persons 
are not competent to offer medical opinions or diagnoses.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus:); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu, 
Voerth, Grottveit, supra.  


ORDER

Entitlement to service connection for a back disability, 
other than residuals of a pilonidal cyst excision, is denied.  


REMAND

The veteran has asserted that he was exposed to asbestos in 
service while serving aboard the USS Valley Forge, and he has 
presented medical evidence that he has been diagnosed with 
various lung disabilities including chronic obstructive 
pulmonary disease, bronchitis, and emphysema.  At a personal 
hearing before the undersigned Member of the Board at the RO 
in July 1997, he testified that both a private physician and 
a VA physician had told him that his lung disabilities were 
causally related to his exposure to asbestos in service.  

In April 1998, the veteran submitted additional medical 
evidence.  He also stated that some of the records he had 
mentioned at the hearing were no longer available.  Private 
medical records from the Key-Care Medical Center and Andres 
L. Rago, M.D.P.C., dated in April 1998, indicate that the 
veteran was seen for lung complaints and bronchitis.  An X-
ray showed bilateral hilar calcifications and possible 
pneumonia.  Dr. Rago did not provide an opinion regarding the 
etiology of the veteran's lung disabilities.  

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a veteran of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the veteran testified that he had been told by 
a private physician and a VA physician that his current lung 
disabilities were related to his exposure to asbestos.  Thus, 
he has put VA on notice that evidence may exist which might 
help prove his claim.  Accordingly, the Board concludes that 
VA has a duty to notify the veteran regarding the procurement 
and submission of any such additional evidence and obtain any 
outstanding VA records and opinions in accordance with 
38 U.S.C.A. § 5103(a).  

The Board notes that, in a recent opinion, the VA General 
Counsel concluded that medical-nexus evidence was required to 
establish a well-grounded claim for service connection for an 
asbestos-related disease, and adjudicators were required to 
follow the claim development procedures outlined in M21-1 
only after a well-grounded claim had been presented.  
VAOPGCPREC 4-2000.  The RO is advised that if the any of the 
evidence requested below serves to well grounded the 
veteran's claim, any further development indicated in those 
procedures should be accomplished, including determining the 
veteran's asbestos exposure in service and obtaining an 
examination, before the case is returned to the Board.  

Accordingly, the case is Remanded to the RO for the 
following:  

1.  The RO should obtain any recent VA 
medical records which document treatment 
for the veteran's lung disabilities.  

2.  The RO should advise the veteran that 
he may submit an opinion from Dr. Rago 
(or any other physician) regarding the 
relationship between his current lung 
disabilities and his exposure to 
asbestos.  

3.  The RO should request the veteran to 
provide a medical statement from the VA 
physician who told him that there was a 
relationship between his current lung 
disabilities and his exposure to 
asbestos.  If the veteran needs help in 
locating the physician, the RO should 
provide the necessary assistance.  

4.  If any additional evidence obtained 
serves to well ground the veteran's 
claim, the RO should follow the 
development procedures outlined in M21-1, 
to determine whether the veteran was 
exposed to asbestos, what the correct 
diagnosis of his lung disability is, and 
whether there is a relationship between 
the current disability and any exposure 
to asbestos in service.  

5.  The RO should then review the record 
and readjudicate the claim of service 
connection for a lung disability claimed 
as due to exposure to asbestos in 
service.  If the determination remains 
adverse, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

